Case 3:19-cv-00134-CAB-AHG Document 40 Filed 03/27/20 PageID.2425 Page 1 of 3



 1 C.D. Michel (SBN 144258)
   Anna M. Barvir (SBN 268728)
 2 Tiffany D. Cheuvront (SBN 317144)
   MICHEL & ASSOCIATES, P.C.
 3 180 E. Ocean Blvd., Ste. 200
 4 Long  Beach, CA 90802
   Telephone: (562) 216-4444
 5 Fax: (562) 216-4445
   Email: cmichel@michellawyers.com
 6  Attorneys for Plaintiffs B & L Productions, Inc., Barry Bardack, Ronald J. Diaz, Sr.,
    John Dupree, Christopher Irick, Lawrence Walsh, Maximum Wholesale, Inc.,
 7  California Rifle & Pistol Association, Incorporated, South Bay Rod and Gun Club,
    Inc.
 8
   Donald Kilmer (SBN 179986)
 9 Law Offices of Donald Kilmer, APC
   1645 Willow Street Suite 150
10 San Jose, CA 95125
11 Telephone:  (408) 264-8489
   Fax: (408) 264-8487
12 Email: Don@DKLawOffice.com
    Attorney for Plaintiff Second Amendment Foundation
13
14                       IN THE UNITED STATES DISTRICT COURT
15                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
16   B & L PRODUCTIONS, INC., d/b/a            CASE NO.: 3:19-cv-00134-CAB-NLS
     CROSSROADS OF THE WEST, et al.,
17                                             PLAINTIFFS’ NOTICE OF MOTION
18         Plaintiffs,                         AND MOTION FOR LEAVE TO FILE
                           v.                  SUPPLEMENTAL COMPLAINT
19
     22nd DISTRICT AGRICULTURAL                Date:       May 1, 2020
20   ASSOCIATION, et al.,                      Judge:      Hon. Cathy Ann Bencivengo
21         Defendants.                         PER CHAMBERS RULES, NO ORAL
                                               ARGUMENT UNLESS SEPARATELY
22                                             ORDERED BY THE COURT.
23                                             Action Filed: January 21, 2019
24
25
26
27
28
                                      1
            PLAINTIFFS’ NOTICE OF MOTION TO FILE SUPP. COMPLAINT
                                                                                 19cv0134
Case 3:19-cv-00134-CAB-AHG Document 40 Filed 03/27/20 PageID.2426 Page 2 of 3



 1         PLEASE TAKE NOTICE THAT on May 1, 2020, or as soon thereafter as the
 2 matter may be heard, and only if the Court issues an order setting forth the date and
 3 time for oral argument, in Courtroom 4C of the United States District Court, Southern
 4 District of California, located at 221 West Broadway, San Diego, California 92101,
 5 Plaintiffs B & L Productions, Inc., Barry Bardack, Ronald J. Diaz, Sr., John Dupree,
 6 Christopher Irick, Lawrence Walsh, Maximum Wholesale, Inc., California Rifle &
 7 Pistol Association, Incorporated, South Bay Rod and Gun Club, Inc., and Second
 8 Amendment Foundation will move the Court for an order granting leave to file a
 9 supplemental complaint.
10         Plaintiffs bring this motion because events occurring after the filing of the
11 original complaint have caused Plaintiffs additional but similar injuries as those
12 originally complained about. California has adopted a new law prohibiting firearm and
13 ammunition sales at the Del Mar Fairgrounds--the same public venue affected by
14 Defendant’s gun show moratorium, which was the subject of Plaintiffs’ original
15 pleading. Plaintiffs’ challenge to the new law is sufficiently related to Plaintiffs
16 original claims because it is part of a larger scheme to ban gun shows at the
17 Fairgrounds. The new law invites the same constitutional harms on Plaintiffs that the
18 moratorium did, and it is unconstitutional for the same reasons the moratorium is. But
19 the relief Plaintiffs currently seek in their complaint would not be sufficient to redress
20 injuries caused by this new law.
21         This motion is based on this notice, the memorandum of points and authorities
22 and the request for judicial notice filed simultaneously herewith, as well as any
23 exhibits attached thereto. This motion is also based on the pleadings and records
24 already on file, and on any further matters the Court deems appropriate.
25 Dated: March 27, 2020                           MICHEL & ASSOCIATES, P.C.
26
                                                   s/ Anna M. Barvir
27                                                 Anna M. Barvir
                                                   Attorneys for Plaintiffs
28                                                 Email: abarvir@michellawyers.com
                                      2
            PLAINTIFFS’ NOTICE OF MOTION TO FILE SUPP. COMPLAINT
                                                                                      19cv0134
Case 3:19-cv-00134-CAB-AHG Document 40 Filed 03/27/20 PageID.2427 Page 3 of 3



 1
                             CERTIFICATE OF SERVICE
 2                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
 3
     Case Name: B & L Productions, Inc., et al. v. 22nd District Agricultural
 4   Association, et al.
 5   Case No.: 3:19-cv-00134 CAB (NLS)

 6   IT IS HEREBY CERTIFIED THAT:
 7          I, the undersigned, am a citizen of the United States and am at least eighteen
     years of age. My business address is 180 East Ocean Boulevard, Suite 200, Long
 8   Beach, California 90802.
 9
            I am not a party to the above-entitled action. I have caused service of:
10
        PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR LEAVE TO
11                   FILE SUPPLEMENTAL COMPLAINT
12
     on the following party by electronically filing the foregoing with the Clerk of the
13   District Court using its ECF System, which electronically notifies them.
14   Xavier Becerra
     Attorney General of California
15   P. Patty Li
16   Deputy Attorney General
     E-mail: patty.li@doj.ca.gov
17   Natasha Saggar Sheth
     Deputy Attorney General
18   E-mail: natasha.sheth@doj.ca.gov
19   Chad A. Stegeman
     Deputy Attorney General
20   E-mail: chad.stegeman@doj.ca.gov
     455 Golden Gate Avenue, Suite 11000
21   San Francisco, CA 94102-7004
          Attorneys for Defendants
22
23          I declare under penalty of perjury that the foregoing is true and correct.

24   Executed March 27, 2020.
25                                               s/ Laura Palmerin
                                                 Laura Palmerin
26
27
28
                                CERTIFICATE OF SERVICE
                                                                                    19cv0134
